UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4554


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARKUS MAURICE HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cr-00381-BO-1)


Submitted:   February 27, 2014            Decided:   March 12, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Markus Maurice Harris appeals the 115-month sentence

imposed following his guilty plea to possession of a firearm and

ammunition      as    a   convicted       felon,        in      violation     of     18    U.S.C.

§ 922(g)(1)      (2012).         On     appeal,         Harris        challenges      only       the

district       court’s      application            of       a     four-level         Guidelines

enhancement      for      possession      of       a    firearm        in   connection          with

another felony offense, pursuant to U.S. Sentencing Guidelines

Manual (“USSG”) § 2K2.1(b)(6)(B) (2012).                              For the reasons that

follow, we affirm.

           In        considering        whether         a       district     court     properly

imposed a Guidelines enhancement, we review factual findings for

clear error and legal determinations de novo.                               United States v.

Chandia, 675 F.3d 329, 337 (4th Cir. 2012).                                 We will find a

court’s factual finding clearly erroneous only “if we are left

with the definite and firm conviction that a mistake has been

committed.”      United States v. Crawford, 734 F.3d 339, 342 (4th

Cir.   2013)    (quotation        marks    omitted).               “Where     there       are    two

permissible      views      of    the     evidence,             the    factfinder’s        choice

between them cannot be clearly erroneous.”                             Anderson v. City of

Bessemer City, 470 U.S. 564, 574 (1985).

           An        enhancement          under         USSG          § 2K2.1(b)(6)(B)            is

appropriate      when      a     firearm       or       ammunition          possessed       by     a

defendant “facilitated, or had the potential of facilitating,

                                               2
another felony offense.”               USSG § 2K2.1 cmt. n.14(A).                       “Another

felony   offense”       is    defined      as       “any   federal,       state,       or   local

offense . . . punishable by imprisonment for a term exceeding

one year, regardless of whether a criminal charge was brought,

or a conviction obtained.”                   USSG § 2K2.1 cmt. n.14(C).                          The

purpose of Section 2K2.1(b)(6) is “to punish more severely a

defendant who commits a separate felony offense that is rendered

more dangerous by the presence of a firearm.”                             United States v.

Jenkins,    566    F.3d      160,    164   (4th       Cir.    2009)       (quotation        marks

omitted).

            The    requirement         that         the    firearm       be     possessed        “in

connection with” another felony “is satisfied if the firearm had

some   purpose     or     effect      with      respect       to    the       other     offense,

including    if    the       firearm    was         present    for       protection         or    to

embolden the actor.”            United States v. McKenzie-Gude, 671 F.3d

452, 464 (4th Cir. 2011) (quotation marks omitted).                                     However,

“the requirement is not satisfied if the firearm was present due

to mere accident or coincidence.”                          Jenkins, 566 F.3d at 163

(quotation        marks       omitted).               The     Guidelines           commentary

specifically provides that a defendant possesses a firearm in

connection     with       another       felony         “in    the        case     of    a    drug

trafficking       offense      in    which      a     firearm       is    found        in   close

proximity     to    drugs,          drug-manufacturing             materials,          or    drug

paraphernalia . . . because the presence of the firearm has the

                                                3
potential    of     facilitating         [that        drug-trafficking]           felony

offense.”    USSG § 2K2.1 cmt. n.14(B).                The Government bears the

burden of establishing the propriety of a Guidelines enhancement

by a preponderance of the evidence.                  United States v. Blauvelt,

638 F.3d 281, 293 (4th Cir. 2011).

            The    district      court    imposed        the     enhancement      after

finding that Harris possessed the firearm in connection with a

drug trafficking offense.           On appeal, Harris argues that the

Government failed to meet its burden to establish the requisite

connection     between    the     drugs       and     the   firearm.         We    have

thoroughly    reviewed     the    record       and    conclude     that     the   trial

court’s finding was not clearly erroneous.                   The gun was found on

the driver’s side floorboard of the vehicle Harris had been in

immediately prior to his arrest, and was thus easily accessible

to Harris, who had been in the front passenger seat.                        Further, a

large amount of cash was found on Harris’ person, and Harris

conceded ownership of the gun and what the court determined was

a “distribution” amount of marijuana.                 The marijuana was held in

the same bag as a digital scale.                    This evidence supported the

court’s     finding      that     Harris       was      engaged        in    marijuana

trafficking.      See, e.g., United States v. Collins, 412 F.3d 515,

519 (4th Cir. 2005) (listing factors from which to infer intent

to   distribute,    including      “the       quantity      of   the   drugs,”     “the

packaging,” “where the drugs are hidden,” and “the amount of

                                          4
cash seized with the drugs”); United States v. Carrasco, 257

F.3d 1045, 1048 (9th Cir. 2001) (recognizing that “scales are

well-known       tools      for        the   packaging      and    sale    of    drugs,”       and

collecting cases).

               The fact that the firearm was accessible to Harris

while he possessed the marijuana in the vehicle, and the fact

that the cash and the ammunition were both found on Harris’

person at the time of his arrest, suggest a connection between

the    drugs    and       the    firearm’s      purpose.          See   United        States    v.

Blount, 337 F.3d 404, 411 (4th Cir. 2003) (noting relevance of

gun’s accessibility to finding it facilitated another offense).

When    viewed       in     light       of    Harris’      concomitant         possession       of

distribution paraphernalia, the evidence supported the finding

that the presence of the firearm in proximity to the drugs was

more than “mere accident or coincidence,” see Jenkins, 566 F.3d

at    163   (quotation           marks       omitted),      but    rather       was    used     to

embolden       or    protect       Harris’      drug       trafficking.          Because       the

record was adequate to support a finding that Harris possessed

the    firearm       in     connection         with    a    felony      drug     offense,       we

conclude       the    district          court    did       not    err     in    imposing       the

enhancement.

               Accordingly, we affirm the district court’s judgment.

We    dispense       with       oral    argument      because     the     facts       and   legal



                                                 5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6